Name: 2008/661/EC: Commission Decision of 1 August 2008 amending Decision 2007/182/EC on a survey for chronic wasting disease in cervids (notified under document number C(2008) 3986) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  information and information processing;  health;  research and intellectual property
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/8 COMMISSION DECISION of 1 August 2008 amending Decision 2007/182/EC on a survey for chronic wasting disease in cervids (notified under document number C(2008) 3986) (Text with EEA relevance) (2008/661/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 6(1) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible encephalopathies (TSEs) in animals. (2) Chronic wasting disease is a TSE affecting cervids, which is widespread in North America but which, to date, has never been reported in the Community. (3) Commission Decision 2007/182/EC of 19 March 2007 on a survey for chronic wasting disease in cervids (2) was adopted following an opinion published by the European Food Safety Authority (EFSA) recommending that a targeted surveillance of cervids should be undertaken in the Community. (4) Decision 2007/182/EC lays down rules for a survey to detect the presence of chronic wasting disease in cervids to be carried out in accordance with certain minimum requirements. It provides that Member States are to complete their survey by no later than the end of the 2007 hunting season. (5) Based on the preliminary annual reports that the Commission has received to date from the Member States pursuant to Decision 2007/182/EC, it appears that certain Member States have not had sufficient time to achieve their target numbers of samples as required by that Decision. (6) In order to allow a statistically robust assessment of the survey data by the EFSA, it is necessary that the Member States concerned are allowed more time to reach the targets set out in Decision 2007/182/EC. It is therefore appropriate to prolong the date for completion of the survey by an additional one-year period. (7) Decision 2007/182/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/182/EC is amended as follows: 1. in Article 3(2) the year 2007 is replaced by 2008; 2. in point 2 of Annex IV the following paragraph is added: The 2008 report shall include the results of the 2008 hunting season, even when some samples will have been taken in 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 571/2008 (OJ L 161, 20.6.2008, p. 4). (2) OJ L 84, 24.3.2007, p. 37.